                       Case 20-17992-PDR          Doc 37     Filed 10/15/20     Page 1 of 6

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

                                                                                 CASE NO.: 20-17992-BKC-PDR
                                                                              PROCEEDING UNDER CHAPTER 13

IN RE:

CRAIG CHARNE
XXX-XX-4390

_____________________________/
DEBTOR

                         TRUSTEE'S MOTION TO DISMISS AND CERTIFICATE OF
                         SERVICE OF COURT GENERATED NOTICE OF HEARING

    COMES NOW, Robin R. Weiner, Standing Chapter 13 Trustee in the above-referenced bankruptcy
case ("Trustee"), and files her Motion to Dismiss pursuant to 11 U.S.C. §1307(c) for the reason(s) set forth
below:

   1.    Failure to make required payments under the Plan as required by 11 U.S.C. §1307;

     WHEREFORE, your movant recommends it is in the best interest of the creditors and the estate that
this petition under Chapter 13 be dismissed.

   I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Trustee's Motion to
Dismiss and Certificate of Service of Court Generated Notice of Hearing was served, via U .S. first class
mail, certified mail and/or CM/ECF, upon the parties listed on the attached service list this 15th day of
October, 2020.

                                                                        /s/ Robin R. Weiner
                                                                        _____________________________________
                                                                        ROBIN R. WEINER, ESQUIRE
                                                                        STANDING CHAPTER 13 TRUSTEE
                                                                        P.O. BOX 559007
                                                                        FORT LAUDERDALE, FL 33355-9007
                                                                        TELEPHONE: 954-382-2001
                                                                        FLORIDA BAR NO.: 861154
                    Case 20-17992-PDR   Doc 37   Filed 10/15/20   Page 2 of 6
                                                                                MOTION TO DISMISS
                                                                         CASE NO.: 20-17992-BKC-PDR

                                        SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
CRAIG CHARNE
3389 SHERIDAN STREET
#469
HOLLYWOOD, FL 33021

ATTORNEY FOR DEBTOR
MICHAEL A. FRANK, ESQUIRE
UNION PLANTERS BANK BUILDING
10 NW LEJEUNE ROAD, SUITE 620
MIAMI, FL 33126-5431

CREDITOR(S)
AFFIRM INC.
POB 720
SAN FRANCISCO, CA 94104

BECKET & LEE, LLP
POB 3001
MALVERN, PA 19355

BENEFICIAL FLORIDA
FL

CAPITAL ONE BANK (USA) N.A.
BY AMERICAN INFOSOURC
4515 N SANTA FE AVE
OKLAHOMA CITY, OK 73118

CAPITAL ONE BANK (USA) N.A.
C/O AMERICAN INFOSOURCE LP
POB 71083
CHARLOTTE, NC 28272

CARMAX AUTO FINANCE
225 CHASTAIN MEADOWS COURT
SUITE 210
KENNESAW, GA 30144-5841
                 Case 20-17992-PDR   Doc 37   Filed 10/15/20   Page 3 of 6
                                                                             MOTION TO DISMISS
                                                                      CASE NO.: 20-17992-BKC-PDR

DISCOVER BANK
POB 3025
NEW ALBANY, OH 43054-3025

EVA CHARNE
3955 FARRAGUT STREET
HOLLYWOOD, FL 33021

FIRST FEDERAL CREDIT CONTROL
24700 CHAGRIN BLVD
CLEVELAND, OH 44122

FORD MOTOR CREDIT COMPANY, LLC
DEPT 55953
POB 55000
DETROIT, MI 48255-0953

FORD MOTOR CREDIT COMPANY, LLC
POB 62180
COLORADO SPRINGS, CO 80962

GERARD M. KOURI, JR. ESQUIRE
5311 KING ARTHUR AVENUE
DAVIE, FL 33331

INPHYNET SOUTH BROWARD, INC.
POB 1123
MINNEAPOLIS, MN 55440

JEFFERSON CAPITAL SYSTEMS LLC
POB 772813
CHICAGO, IL 60677

JEFFERSON CAPITAL SYSTEMS, LLC
POB 7999
SAINT CLOUD, MN 56302

JPMORGAN CHASE BANK, N.A.
C/O NATIONAL BANKRUPTCY SERVICES, LLC
POB 9013
ADDISON, TX 75001

JPMORGAN CHASE BANK, N.A.
POB 15368
WILMINGTON, DE 19850
                    Case 20-17992-PDR   Doc 37   Filed 10/15/20   Page 4 of 6
                                                                                MOTION TO DISMISS
                                                                         CASE NO.: 20-17992-BKC-PDR

KABBAGE FUNDING
925 B PEACHTREE ST NE
SUITE 1688
ATLANTA, GA 30309

LAST CHANCE FUNDING INC
C/O ADAM FELDMAN, ESQ. ATTY FOR LCF INC
411 HEMPSTEAD TPKE
WEST HEMPSTEAD, NY 11552

MARCUS BY GOLDMAN SACHS
PO BOX 45400
SALT LAKE CITY, UT 84145

MIDLAND CREDIT MANAGEMENT INC
POB 2037
WARREN, MI 48090

PCA ACQUISITION V, LLC
1002 JUSTISON STREET
WILMINGTON, DE 19801

PETAL CARD
P.O BOX 105168
ATLANTA, GA 30348

PORTFOLIO RECOVERY ASSOCIATES, LLC
POB 12914
NORFOLK, VA 23541

PORTFOLIO RECOVERY ASSOCIATES, LLC
POB 41067
NORFOLK, VA 23541

SWIFT CAPITAL
3505 SILERSIDE RD
SUITE 200
WILMINGTON, DE 19810

SWIFT FINANCIAL
625 RIDE PIKE, BUILDING E, SUITE 207
CONSHOHOCKEN, PA 19428

SWIFT FINANCIAL, LLC
3505 SILVERSIDE RD, SUITE 200
WILMINGTON, DE 19810
                    Case 20-17992-PDR   Doc 37   Filed 10/15/20   Page 5 of 6
                                                                                MOTION TO DISMISS
                                                                         CASE NO.: 20-17992-BKC-PDR

SYNCB/CITY FURNITURE
POB 965004
ORLANDO, FL 32896

SYNCHRONY BANK
C/O PRA RECEIVABLES MANAGEMENT LLC
POB 41021
NORFOLK, VA 23541

SYNCHRONY BANK
C/O PRA RECEIVABLES MANAGEMENT, LLC
POB 41031
NORFOLK, VA 23541

SYNCHRONY BANK
POB 965060
ORLANDO, FL 32896

SYNCHRONY BANK
POB 965064
ORLANDO, FL 32896

TD BANK, N.A.
AMANDA KLOPP, ESQ., AKERMAN LLP
777 S. FLAGLER DR. STE. 1100
WEST PALM BEACH, FL 33401

TD BANK, N.A.
C/O VANCE TALSMA, VP SBA WORKOUT
2130 CENTREPARK W. DR
WEST PALM BEACH, FL 33409

TELECOM SELF-REPORTED
PO BOX 4500
ALLEN, TX 75013

U.S. SMALL BUSINESS ADMINISTRATION
SBA - DENVER FINANCE OFFICE
721 19TH STREET, 3RD FLOOR
DENVER, CO 80202

US SMALL BUSINESS ADMINISTRATION
2 NORTH 20TH STREET SUITE 320
BIRMINGHAM, AL 35203
                Case 20-17992-PDR   Doc 37   Filed 10/15/20   Page 6 of 6
                                                                            MOTION TO DISMISS
                                                                     CASE NO.: 20-17992-BKC-PDR

UTILITY SELF-REPORTED
PO BOX 4500
ALLEN, TX 75013
